Judge Karen King Mitchell writes a separate concurring opinion.
Karen King Mitchell, Judge
While I agree with the majority that reversal is unwarranted, I write separately to note that, because jurisdiction is not an element of the crime with which Hicks was charged, the State was not required to prove it beyond a reasonable doubt. Instead, like venue, jurisdiction may be inferred from all the evidence. And, here, the evidence supports, at a minimum, a reasonable inference that the trial court had jurisdiction over the offense.
While the State is bound to prove a defendant’s guilt beyond a reasonable doubt, that standard applies to only those “fact[s] necessary to constitute the crime,” which are identified in the statute criminalizing the conduct at issue. State v. Taylor, 238 S.W.3d 145, 148 (Mo. banc 2007). Jurisdiction, like venue, is not an essential element of the offense with which Hicks was charged. Hicks was charged with first-degree sexual misconduct under § 566.093, RSMo Cum. Supp. 2016. “A person commits the offense of sexual misconduct in the first degree if such person: (1) Exposes his or her genitals under circumstances in which he or she knows that his or her conduct is likely to cause affront or alarm.” There is nothing in the statute making jurisdiction an essential element. In State *278v. Williams, 455 S.W.3d 1, 7 (Mo. App. S.D. 2013), using similar reasoning, .the Southern District of this court held that “jurisdiction is not, strictly speaking, an element of statutory sodomy” because nothing in the statute criminalizing statutory sodomy required proof of jurisdiction. Similarly, because nothing in the statute criminalizing Hicks's conduct made jurisdiction a fact necessary to constitute the offense, the State was not required to prove it beyond a reasonable doubt.
When the State must establish a fact other than an essential element, such- as jurisdiction or venue, that fact need only be inferable from the record; it need not be established beyond a reasonable doubt by evidence at trial. See, e.g., State v. Walton, 920 S.W.2d 585, 586 (Mo. App. W.D. 1996) (holding that “[bjecause venue is not an essential element, the state is- not obligated to prove it beyond a reasonable doubt. It may be inferred from all of the evidence.”). Jurisdiction, as a fact distinct from an essential element of the crime, should be proven by the same standard required of venue. And “[t]he standard by which venue -must be established is whether it could be reasonably inferred by the facts and circumstances that the charged crime occurred within the trial court’s jurisdiction.” Walton, 920 S.W.2d at 586 (quoting State v. Harper, 855 S.W.2d 474, 480 (Mo. App. W.D. 1993)).
. As laid out in the majority opinion, the evidence is sufficient to establish the reasonable, inference that Missouri had jurisdiction over the crime. Because I would hold that Hicks’s underlying premise that jurisdiction must be proved beyond a reasonable doubt in the evidence at trial is fundamentally flawed, I respectfully concur.